UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7588



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LEE HAIRSTON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CR-90-398-A)


Submitted:   March 25, 1999                 Decided:   March 30, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jimmy Lee Hairston, Appellant Pro Se.   Grace Y. Chung Becker,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lee Hairston appeals the district court’s order denying

his Fed. R. Crim. P. 35 motion.       We have reviewed the record and

the district court’s opinion and find no reversible error. Accord-

ingly, we affirm on the reasoning of the district court. See United

States v. Hairston, No. CR-90-398-A (E.D. Va. Apr. 14, 1998).      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                  2